Citation Nr: 0513958	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability, 
currently diagnosed as degenerative disc disease of the 
lumbar spine with lower extremity radiculopathy and left and 
right testicular radiculopathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a low back 
disability.  The service medical records show that in 
February 1976, the veteran fell out of his bed and landed on 
a very hard object on the floor.  He reported experiencing 
pain in his hip.  Physical examination showed tenderness over 
the posterior iliac area and normal movement of the hip and 
an X-ray showed no fractures.  The veteran was diagnosed as 
having a soft tissue injury to the low back.  His separation 
examination was negative for any abnormalities of the spine 
or musculoskeletal system.

The veteran received medical treatment from the Portland VA 
facility in December 2001 for complaints of back pain.  He 
reported that he worked as a timber faller until January 2001 
and had a back injury, which caused him to leave that 
profession.  A radiology report showed moderate disc space 
degenerative changes in C5-6 and mild changes in C4-5.  Mild 
degenerative changes were also reported at the L4-5 and L5-S1 
level and likely mild degenerative facet changes were noted 
at the same level and in the inferior cervical spine.  

In a June 2001 VA examination, the examiner noted exquisite 
lumbar tenderness and some tenderness at the thoracolumbar 
junction to percussion.  The veteran was diagnosed as having 
degenerative disc disease of the lumbar spine with lower 
extremity radiculopathy and left and right testicular 
radiculopathy.  However, no opinion was given on whether the 
veteran's current low back condition was related to service.

In correspondence of record, the veteran contends that he has 
had low back pain since the time of his injury in service and 
attempted to get treatment from the VA Portland facility in 
1976 immediately following separation, but was discouraged 
because of the long wait time for an appointment.

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2003).  The claim must be remanded to obtain a 
nexus opinion as to whether the veteran's inservice injury is 
related to his diagnosed degenerative disc disease of the 
lumbar spine and radiculopathy.

In addition, a review of the claims folder shows that all of 
the records of treatment of the back disability have not been 
obtained.  The veteran stated that he had chiropractic 
treatment from a private facility and a magnetic resonance 
imaging (MRI) at Providence St. Vincent Hospital in 
Beaverton, Oregon.  In this instance when continuity of 
symptomatology of the in-service back injury is pivotal to 
the veteran's claim those records may be of great probative 
value.  The RO should ask the veteran to provide the name of 
any the medical care provider who treated him for his back 
disability.  Then the RO should attempt to obtain those 
records.  38 C.F.R. § 3.159 (2004).  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for a low back disability 
since his separation from the service, 
then obtain copies of records of all such 
treatment which have not been previously 
secured.  This should include a specific 
request for records from the treating 
chiropractor and the MRI report from 
Providence St. Vincent Hospital.

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the AMC 
should arrange for a comprehensive VA 
orthopedic examination to determine the 
nature and etiology of the veteran's low 
back condition.  The examiner designated 
to examine the appellant must review the 
evidence in his claims folder, including a 
complete copy of this REMAND.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
appellant's examination, the examiner is 
to opine on the following:

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's low back 
disability.  The examiner should state 
whether it is at least as likely as not 
that any current low back condition had 
its onset during active service or is 
related to any inservice disease or 
injury.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
In rendering the opinions and conclusions, 
the examiner should address the 
appellant's reported medical history 
during active service and in the post-
service medical evidence and his 
statements.

3.  Then, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




